United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1195
                                    ___________

Filiberto Degante,                     *
                                       *
             Petitioner,               *
                                       * Petition for Review of
       v.                              * an Order of the Board
                                       * of Immigration Appeals.
                    1
Eric H. Holder, Jr., Attorney General *
of the United States,                  * [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                              Submitted: June 2, 2009
                                 Filed: June 8, 2009
                                  ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Filiberto Degante, a native of Mexico, petitions for review of an order of the
Board of Immigration Appeals (BIA) that summarily affirmed an immigration judge’s
(IJ’s) denial of his application for cancellation of removal. We lack jurisdiction to
review the IJ’s determination that Degante failed to show the requisite exceptional and
extremely unusual hardship that his removal would cause his United-States-citizen


      1
       Eric H. Holder, Jr., has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
children. See 8 U.S.C. § 1229b(b) (cancellation-of-removal eligibility requirements
for nonpermanent residents); 8 U.S.C. § 1252(a)(2)(B)(i) (no court shall have
jurisdiction to review any judgment regarding denial of relief under, inter alia,
§ 1229b); Zacarias-Velasquez v. Mukasey, 509 F.3d 429, 434 (8th Cir. 2007)
(whether alien meets exceptional-and-extremely-unusual-hardship threshold “‘is
precisely the discretionary determination that Congress shielded from our review’”
under § 1252(a)(2)(B) (quoting Meraz-Reyes v. Gonzales, 436 F.3d 842, 843 (8th Cir.
2006) (per curiam))).

      Accordingly, we dismiss the petition.
                     ______________________________




                                        -2-